Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant action is in response to application 24 Sept 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered.  The improper portions of the reference were cited.  As such, prosecution has been reopened.  Responses to applicant’s most recent arguments are below.
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot for not taking into account the art in the present rejection.
Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sachimori (US 20180302020) in view of Kadry (US 2016/0226421).
As to claim 1,  Sachimori A vehicle electric drive comprising: a battery (Fig. 1, item 36); a DC bus (Bus connecting 40, 46, 34); a power converter (34) electrically between the battery and DC bus: and a controller (50) programmed to, responsive to a requested voltage value for the DC bus, operate the power converter to boost voltage from the battery toward a target value defined as a lesser of the requested voltage value and a predefined maximum limit value that varies with temperature of the power converter (See [0025], Fig. 3.  In the case that the dotted dash line occurs, since the current is still flowing at a constant value through the inverter, the only way the power value can change is if the voltage decrease in the DC system.  The dashed line reads on “a target value defined as a lesser of the requested voltage value and a predefined maximum limit value that varies with temperature”).
Sachimori does not disclose a predefined maximum limit value that varies with temperature of coolant used to cool the power converter
Kadry teaches a predefined maximum limit value that varies with temperature of coolant used to cool the power converter (See Fig. 4, and ¶41 “a plot is shown of blocking voltage (V.sub.BR) of the switches 21 on the vertical axis and coolant temperature (T.sub.C) on the horizontal axis. Line 31 represents a derating limit on the semiconductor switches 21. If the voltage applied to the phase windings of the electric machine 20 of FIG. 1 is presently higher than line 31 for a given coolant temperature when the coolant temperature (T.sub.C) is lower than the setpoint, i.e., CAL.sub.1, the controller 50 limits the applied voltage to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sachimori to use coolant as disclosed in Sachimori to decrease temperature variations.
	As to claim 2, Sachimori in view of Kadry teaches wherein the controller is further programmed to operate the power converter at a duty cycle defined as a lesser of a limit duty cycle and a requested duty cycle that is based on the target value and a voltage of the battery (See Fig. 3, when the temperature hits the threshold, the duty cycles shifts to holding the upper switch open, corresponding to a duty of zero for the upper switch).
	As to claim 3, Sachimori in view of Kadry teaches wherein the limit value increases as the temperature increases (Kadry, Fig. 4, and ¶41).
	As to claim 4, Sachimori in view of Kadry teaches wherein the limit value decreases as the temperature decreases (Kadry, Fig. 4, and ¶41).
	As to claim 5, Sachimori in view of Kadry teaches further comprising a motor and an inverter electrically between the DC bus and motor. wherein the inverter is configured to transfer power from the DC bus to the motor (Sachimori 34, 32).
	As to claim 6, Sachimori in view of Kadry teaches further comprising a generator and an inverter electrically between the DC bus and generator, wherein the inverter is con figured to transfer power from the generator to the DC bus (Sachimori, 34, 32, ¶14 specifies motor-generator).
	As to claim 7, Sachimori discloses a vehicle electric drive comprising: a battery; a DC bus; a power converter electrically between the battery and DC bus and a controller programmed to operate the power converter to boost voltage from the battery for the DC bus and to limit voltage output from the power converter to a predefined maximum voltage value that 
	Sachimori does not disclose varies with temperature of coolant used to cool the power converter.
	Kadry teaches varies with temperature of coolant used to cool the power converter (See Fig. 4, and ¶41)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sachimori to use coolant as disclosed in Sachimori to decrease temperature variations.
	As to claim 8, Sachimori in view of Kadry teaches discloses wherein the limit voltage value increases as the temperature increases (See Fig. 4, and ¶41)
As to claim 9, Sachimori in view of Kadry teaches wherein the limit voltage value decreases as the temperature decreases (See Fig. 4, and ¶41).
As to claim 10, Sachimori in view of Kadry teaches further comprising operating an inverter electrically between the DC bus and a motor to transfer power from the DC bus to the motor (32, 34).
As to claim 11, Sachimori in view of Kadry teaches further comprising operating an inverter electrically between the DC bus and a generator to transfer power from the generator to the DC bus (32, 34).
As to claim 12, Sachimori discloses A vehicle electric drive comprising: a battery (36); a DC bus (bus 40, 46, 34); a power converter (34) electrically between the battery and DC bus and a controller (50) programmed to operate the power converter to boost voltage from the battery for the DC bus and to limit voltage output from the power converter to a predefined maximum voltage value that varies with temperature of the power converter (See [0025], Fig. 3.  In the case that the dotted dash line occurs, since the current is still flowing at a constant value through the inverter, the only way the power value can change is if the voltage decrease in the 
Sachimori does not disclose varies with temperature of coolant used to cool the power converter.
Kadry teaches varies with temperature of coolant used to cool the power converter (See Fig. 4, and ¶41)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sachimori to use coolant as disclosed in Sachimori to decrease temperature variations.
As to claim 13, Sachimori in view of Kadry teaches wherein the controller is further configured to limit a duty cycle of the power converter to a maximum duty cycle value (See Fig. 3, when the temperature hits the threshold, the duty cycles shifts to holding the lower switch closed, corresponding to a duty of one for the lower switch).
As to claim 14, Sachimori in view of Kadry teaches wherein the maximum duty cycle value is constant (See Fig. 3).
As to claim 15, Sachimori in view of Kadry teaches wherein the maximum voltage value increases as the temperature increases (Kadry, Fig. 4, and ¶41).
	As to claim 16, Sachimori in view of Kadry teaches wherein the maximum voltage value decreases as the temperature decreases (Kadry, Fig. 4, and ¶41).
	As to claim 17, Sachimori in view of Kadry teaches further comprising a motor and an inverter electrically between the DC bus and motor wherein the inverter is configured to transfer power from the DC bus to the motor (Sachimori 34, 32).
	As to claim 18, Sachimori in view of Kadry teaches further comprising a generator and an inverter electrically between the DC bus and generator, wherein the inverter is con figured to transfer power from the generator to the DC bus (Sachimori, 34, 32).

Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.